The caption is no part of an indictment.
From the caption of the indictment, it appeared to have been found in 1835; this was an error, as the records of the court showed it to be found in 1836, the year in which the offence was committed. The courtruled that the caption was no part of the indictment, but merely a preamble to the record when made up; that it was from the records of the court we ascertained when a bill was found; and if from these it appeared to have been after the offence committed, this is sufficient though the caption of the indictment may show it to have been found previously thereto. State vs. Smith. Sussex, October Sessions, 1836. (See Archb. 26.)